United States District Court
Northem District of Califomia

\OOQ\IO\Ul-AWN'-*

NNNNNNNN[\)»_¢»_¢»_¢-_\_¢»-du-\)-Ao-lo-l
°°\\O\LII-I>L»JN'_‘O\OO°\]G\LIIAWN'_‘O

.Dated: 3/25/19

 

 

FELED

MAR Z 5 2019

AN Y. SOONG &/\
UNITED STATES DISTRICT COURT cLESRL\£.Su.S. D\sTnlcT couR

NORTHERN Dl§THlCT OF CAUFORN|A
NORTHERN DISTRICT OF CALIFORNIA

cv 1 .§).Q GYYMISC

IN THE MATTER OF ' Case

Peter Leonardo Lago, bar number 077092 ORDER T() SH()W CAUSE RE JD
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Peter Leonardo Lago, bar number 077092
The State Bar of Califomia has notified the United States District Court for the Northem District of
Califomia that, effective January 25, 2019, you have become ineligible to practice law in` the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule ll-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District of Califomia.

l
basis pursuant to Civil Local Rule ll-7(b)(l). On or before May 3, 2019, you may file aresponse to this

Effective the date of this order, your membership in the bar of this Court is suspended on a`n interim

Order meeting the requirements of Civil Loca| Rule ll-7(b)(2), which may be viewed on the Court’s
websi-te at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice. l
If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State ‘Bar of Califomia, you may apply for reinstatement pursuant to Civil
Local Rule ll-7(b)(3). The Clerk shall close this file on or after May 3, 2019 absent further order of this

Court.

IT IS SO ORDERED. §

 

 

United S es District Judge

.-lllr.)r/zc{v-dis¢fi/;)/i/zc' OS("' ("S',--l
rev. l l-I-§’

 

